Case 1:18-cr-00595-REB Document 1 Filed 12/20/18` USDC Co|orado Page 1 of 2

|N THE UN|TED STATES DlSTRlCT COURT
FOR THE DlSTRlCT OF COLORADO

criminal Action No. l '. ( g*@@ t 00 §§ 5 s/?Eg
uNlTED sTATEs oF AlleRch,
Plaintifr,
V.
1. ANDREW c. PoARcH,

Defendant.

 

lNFORMAT|ON
26 U.S.C. § 7206(1) and 18 U.S.C. § 2
l\/laking and Subscribing a False Tax Return

 

The United States Attorney charges that:
Count 1
On or about September 29, 2015, in the State and District of Coiorado, the
defendant ANDREW C. POARCH, a resident of Coiorado, did willfully make and
subscribe, and did willfully aid, abet, assist, and cause to be so made and subscribed, a
joint U.S. individual income Tax Return, for the calendar year 2014, which was verified
by a written declaration that it was made under penalties of perjury and which he did not
believe to be true and correct as to every material matter. The income tax return,
which was filed with the internal Revenue Service, reported adjusted gross income of
$19,294, total tax owed of $0, and a refund amount of $8,666 owed by the l.R.S., »

whereas, as he then and there well knew in truth and in fact, that his adjusted gross

case 1:13-¢r-00595-REB Documem 1 Filed 12/20/18 usDC Colorado Page 2 of 2

income was in excess of $2,000,000, total tax owed was over $1,000,000, and he was
not entitled to a refund from the l.R.S.
Ali in violation of Titie 26, United States Code, Section 7206(1) and 18 U.S.C.

Section 2.

JASON R. DUNN
United States Attorney

   
   

l/
q
TllVl R. NEFF
Assistant United States Attorney
U.S. Attorney’s Office

1801 Caiifornia Street, Suite 1600
Denver, CO 80202

Telephone: (303) 454-0100

Fax: (303) 454-0402

E-mai|: tim.neff@usdo`|.gov

, Attorney for Government

By:

 
  

